JOHNSON, J.
Here it appears from tbe plaintiff’s own evidence tbat after be observed tbe disabled car some 500 feet ahead of bim in tbe main traveled portion of tbe highway, with headlights shining and with no other obstruction in tbe highway, be drove on, with bis wife telling bim tbe disabled car was on bis side of tbe road, and collided with tbe side of it, when admittedly be could have stopped bis car at any point along tbe highway before bitting tbe other car. It is manifest, as tbe only reasonable inference deducible from tbe plaintiff’s evidence, tbat be failed to exercise due care for bis own safety and that such failure to exercise due care contributed to, and was a proximate cause of, bis damage. This defeats recovery. Tbe case is controlled by tbe principles explained and applied in Morris v. Transport Co., 235 N.C. 568, 70 S.E. 2d 845, and cases there cited.
Tbe judgment below is
Reversed.